 Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 1 of 15 Page ID #:200




 1   DAVID C. VOSS, JR. (State Bar No. 147330)
     david@vsbllp.com
 2   VOSS, SILVERMAN & BRAYBROOKE LLP
 3   4640 Admiralty Way, Suite 800
     Marina Del Rey, California 90292-6602
 4   T: (310) 306-0515/ F: (310) 306-5368
 5
     Attorneys for Defendants Moishe Newman
 6
     and AMN Distribution, Inc.
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11
                                        )          Case No. 2:20-cv-05526-SVW-SHK
12   ATHENA COSMETICS, INC.,            )
                                        )
13                                      )          NOTICE OF MOTION AND MOTION
                       Plaintiff        )
14                                      )          OF DEFENDANT MOISHE NEWMAN
          v.                            )          TO SET ASIDE DEFAULT
15                                      )          JUDGMENT AND ENTRY OF
                                        )
16   AMN DISTRIBUTION, INC., MOISHE )              DEFAULT
                                        )
17   NEWMAN, an individual d/b/a BRUSH )
     EXPRESS, and DOES 1-10, INCLUSIVE, )          HEARING
18                                      )
                       Defendants       )          Date: January 11, 2021
19                                      )
                                        )          Time: 1:30 p.m.
20                                      )          Place: Courtroom 10A
                                        )
21                                      )                 First Street Courthouse
                                        )                 350 W. 1st Street, 10th Floor,
22                                      )                 Los Angeles, California 90012
23
           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
24
           PLEASE TAKE NOTICE that on January 11, 2020 at 1:30 p.m. or as soon
25
     thereafter as the matter may be heard in Courtroom 10A of the above-entitled Court
26
     located at First Street Courthouse, 350 W. 1st Street, 10th Floor, Los Angeles, California
27
     90012, the Honorable Steven V. Wilson presiding, defendant Moishe Newman will and
28

         DEFENDANT MOISHE NEWMAN’S MOTION TO SET ASIDE DEFAULT JUDGMENT AND DEFAULT
 Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 2 of 15 Page ID #:201




 1   hereby does move for an order setting aside the September 17, 2020 default judgment
 2   and August 7, 2020 default entered against him.
 3         Mr. Newman brings this motion pursuant to Federal Rules of Civil Procedure
 4   60(b)(4) and 55(c) on the grounds that Plaintiff did not effectuate proper service on Mr.
 5   Newman, who resides abroad and had been out of the country for several months at the
 6   time he was purportedly “personally served” at an address in Long Beach, California.
 7         This Motion is based upon this Notice of Motion and Motion, the attached
 8   Memorandum of Points and Authorities, the concurrently filed declarations of defendant
 9   Moishe Newman, Adina Newman, Joseph Newman, the concurrently filed Request for
10   Judicial Notice, the complete files and records of this action, and upon such other
11   evidence as may be presented at the time of hearing on this Motion.
12         This Motion is made following the conference of counsel pursuant to Local Rule
13   7-3, which took place on December 2, 2020.
14
15   DATED: December 10, 2020           DAVID C. VOSS, JR.
                                       VOSS, SILVERMAN & BRAYBROOKE, LLP
16
17
                                       By: __________________________
18                                         David C. Voss, Jr.
19                                         Attorneys for Defendants MOISHE
                                           NEWMAN and AMN DISTRIBUTION,
20
                                           INC.
21
22
23
24
25
26
27
28

                                                - ii -
         DEFENDANT MOISHE NEWMAN’S MOTION TO SET ASIDE DEFAULT JUDGMENT AND DEFAULT
 Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 3 of 15 Page ID #:202




 1                                             TABLE OF CONTENTS
 2   I.      INTRODUCTION ................................................................................................... 1
 3   II.     STATEMENT OF FACTS ...................................................................................... 1
 4
     III.    THE COURT HAS A MANDATORY DUTY TO SET ASIDE THE
 5
             SEPTEMBER 20, 2017 DEFAULT JUDGEMENT AS VOID UNDER RULE
 6
             60(B)(4) BECAUSE SERVICE WAS INVALID ................................................... 4
 7
     IV.     THE COURT HAS A MANDATORY DUTY TO SET ASIDE THE AUGUST 7,
 8
             2020 DEFAULT UNDER RULE 55(c) .................................................................. 7
 9
10   V.      CONCLUSION ....................................................................................................... 8
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              - iii -
            DEFENDANT MOISHE NEWMAN’S MOTION TO SET ASIDE DEFAULT JUDGMENT AND DEFAULT
 Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 4 of 15 Page ID #:203




 1                                               TABLE OF AUTHORITIES
 2   Cases
 3   Chan Siu Tan John v. Guez, No. CV 09-01650 MMM (EX), 2009 WL 10673053 (C.D.
 4      Cal. Aug. 3, 2009) .......................................................................................................... 7
 5   Jackson v. FIE Corp., 302 F.3d 515 (5th Cir. 2002) ..................................................... 5, 6
 6   Lazar v. Grant, No. 217CV00309RGKPJW, 2017 WL 8288038 (C.D. Cal. Dec. 21,
 7      2017) ............................................................................................................................... 7
 8   Mason v. Genisco Tech. Corp., 960 F.2d 849 (9th Cir. 1992). .......................................... 5
 9   Meadows v. Dominican Republic, 817 F.2d 517 (9th Cir.), cert. denied, 484 U.S. 976
10      (1987). ............................................................................................................................ 6
11   Mineo Yoshida v. Daikokuya Co., No. CV071715RGKAJWX, 2008 WL 11338257
12      (C.D. Cal. May 9, 2008) ................................................................................................. 8
13   Peralta v. Heights Med. Ctr., Inc., 485 U.S. 80 (1988) ..................................................... 5
14   S.E.C. v. Internet Sols. for Bus. Inc., 509 F.3d 1161 (9th Cir. 2007) ............................ 5, 6
15   Salazar v. Hoefel, No. CV0410015FMCPJWX, 2005 WL 8156295 (C.D. Cal. May 4,
16      2005) ............................................................................................................................... 8
17   Thomas P. Gonzalez Corp. v. Consejo Nacional De Produccion De Costa Rica, 614 F.2d
18      1247 (9th Cir. 1980). ...................................................................................................... 5
19
     Statutes
20
     Federal Rule of Civil Procedure 60(b)(4), ................................................................. 1, 4, 5
21
     Rule 55(c)....................................................................................................................... 1, 4
22
23
24
25
26
27
28
                                              - iv -
            DEFENDANT MOISHE NEWMAN’S MOTION TO SET ASIDE DEFAULT JUDGMENT AND DEFAULT
 Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 5 of 15 Page ID #:204




 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.     INTRODUCTION
 3          Pursuant to Federal Rule of Civil Procedure 60(b)(4), defendant Moishe Newman
 4   (“Mr. Newman” of “defendant Newman”) seeks to set aside the default judgment
 5   entered against him on September 17, 2020 in favor of plaintiff Athena Cosmetic’s Inc.
 6   (“Athena” of “Plaintiff”) on the ground that the judgment is void as a result of invalid
 7   service of the summons and complaint. Newman likewise seeks to set aside the default
 8   entered against him on August 7, 2020, on the same grounds under Rule 55(c).
 9          Mr. Newman bases his motion on one simple fact: The strong and convincing
10   evidence clearing demonstrates that he was not in Long Beach, California as incorrectly
11   reflected in the proof of personal service of the summons and complaint, but was several
12   thousand miles away at his home in Australia where he has permanent resident status
13   and has lived with his wife and children for years. Because service was invalid, the
14   judgment is null and void and this Court has a non-discretionary duty to set aside the
15   default judgment and default.
16   II.    STATEMENT OF FACTS
17          Plaintiff filed its complaint against defendant AMN Distribution, Inc. (“AMN”)
18   and defendant Newman on June 22, 2020 (Dkt. 1)1. Plaintiff then filed two proofs of
19   service on July 21, 2020, the first of which indicated service on AMN through its
20   registered agent of service of process (Dkt. 13), and the second of which indicated
21   personal service on defendant Newman (Dkt. 14) in Long Beach, California – which is
22   discussed in greater detail below. Plaintiff then subsequently filed a request for entry of
23   default against both defendants on August 6, 2020 (Dkt. 16). Defendant AMN filed an
24   answer on August 7, 2020 (Dkt. 17) and, on that basis, the court clerk rejected the
25
26
     1
27     “Dkt” shall be used throughout to reference documents filed in this action by their ECF
     filing number. Defendant requests that the Court take judicial notice of the same
28   pursuant to Federal Rule of Evidence 201.
                                              -1-
           DEFENDANT MOISHE NEWMAN’S MOTION TO SET ASIDE DEFAULT JUDGMENT AND DEFAULT
 Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 6 of 15 Page ID #:205




 1   request for entry of default as to AMN (Dkt. 19). The court clerk did, however, proceed
 2   to enter a default against defendant Newman on August 7, 2020 (Dkt. 18).
 3         Plaintiff subsequently filed a motion for a default judgment against defendant
 4   Newman (Dkt. 24) based on the prior default, which the Court granted on September 17,
 5   2020 (Dkt. 27). Until the date of the filing of the instant motion, defendant Newman has
 6   yet to file a responsive pleading or appear in this action.
 7         The proof of service (the “POS”) upon which Mr. Newman’s default and
 8   subsequent default judgment was based asserts that personal service was made on Mr.
 9   Newman in Long Beach, California on July 7, 2020. (Dkt. 14)2. It does not certify any
10   other form of service. (Dkt. 14). The only box checked on the POS is the one stating:
11         I personally served the above documents on the individual at Service Address:
12         4225 Lime Ave, Long Beach, CA 90807-2812 on July 7. 2020 at 7:00 PM.
13   (Dkt. 14).
14         The “above documents” listed on the POS include the summons and complaint in
15   this matter. (Dkt. 14). The POS purports to be signed by process server Bud A. Koogle,
16   who signed the POS not on the date of service, but one day later on July 8. (Dkt. 14).
17         The address listed in the POS (the “Long Beach Address”) is the home of
18   Defendant Newman’s parents Amina Newman and Rabbi Joseph Newman (“Rabbi
19   Newman”). Declaration of Joseph Newman (“J. Newman Decl.”), ¶ 5; Declaration of
20   Moishe Newman (“M. Newman Decl.”), ¶ 13. Although defendant Newman lived at
21   the Long Beach Address when he was younger, it ceased to be his residence when he
22   moved to New York in 2007. J. Newman Decl., ¶ 6; M. Newman Decl., ¶ 13.
23         After living in New York, defendant Newman subsequently moved to Australia in
24   November of 2011 after marrying his wife Adina Newman, an Australian citizen. M.
25   Newman Decl., ¶ 4; Declaration of Adina Newman (“A. Newman Decl.”), ¶ 3.
26
27
     2
      For the convenience of the Court, a copy of the POS is attached to this motion as
28   Exhibit 1.
                                             -2-
          DEFENDANT MOISHE NEWMAN’S MOTION TO SET ASIDE DEFAULT JUDGMENT AND DEFAULT
 Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 7 of 15 Page ID #:206




 1   Defendant Newman and his wife have lived together in Australia continuously since that
 2   time, residing in apartments or homes that they have rented or owned in the greater
 3   Melbourne area. M. Newman Decl., ¶ 4; A. Newman Decl., ¶ 3. They live in Australia
 4   with their two children, a young daughter and son. M. Newman Decl., ¶ 4; A. Newman
 5   Decl., ¶¶ 3-4.
 6         Defendant Newman has not maintained or owned (either directly, indirectly, or
 7   jointly his wife) any residences, vacation homes, dwellings, abodes or domiciles in the
 8   United States after moving to Australia in 2011. M. Newman Decl., ¶ 10. Likewise, his
 9   wife has not maintained or owned any vacation homes, residences, dwellings, abodes or
10   domiciles in the United States. A. Newman Decl., ¶ 5.
11         Defendant Newman initiated the process to become an Australian citizen several
12   years prior the purported service of the summons and complaint in this action. M.
13   Newman Decl., ¶ 9. He currently has the status of a permanent resident in Australia and
14   achieved that status on February 13, 2015. M. Newman Decl., ¶ 9 and Exh. 4. thereto.
15         Defendant Newman’s last visit to the United States was for approximately one
16   week in February of 2020. M. Newman Decl., ¶¶ 6-7. The only time that he spent
17   during that trip at the Long Beach Address was for a few hours on February 23 while
18   visiting his parents before flying out of LAX later than evening to Melbourne. M.
19   Newman Decl., 6; J. Newman Decl., ¶ 7. Those few hours that he spent at the Long
20   Beach Address comprise the only time he spent there the entire year. M. Newman Decl.,
21   ¶ 6. He has not returned to the Long Beach Address, the Los Angeles area or the United
22   States after that time. M. Newman Decl., ¶ 8; J. Newman Decl., ¶ 7; A. Newman Decl.,
23   ¶ 8. Australia has implemented rigorous travel restrictions in the wake of the pandemic
24   that require permanent residents, such as Mr. Newman, to obtain special permission
25   before leaving the country. M. Newman Decl., ¶ 8, and Exh. 3 thereto.
26         Thus, it should come as no surprise that contrary to the allegation in the POS, the
27   process server did not and could not have personally served the summons and complaint
28   on defendant Newman in Long Beach, California when he was in fact several thousand
                                             -3-
          DEFENDANT MOISHE NEWMAN’S MOTION TO SET ASIDE DEFAULT JUDGMENT AND DEFAULT
 Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 8 of 15 Page ID #:207




 1   miles away in Australia at the time of the purported service. M. Newman Decl., ¶¶ 3-4;
 2   A. Newman Decl., ¶ 7. Instead, the process server simply left copies of the documents
 3   with his much older 73 year old father in Long Beach.
 4           The details of the defective service are described in Rabbi Newman’s
 5   accompanying declaration. In the early evening of July 7, 2020, Rabbi Newman heard a
 6   knock on the door at his Long Beach home, answered the door, and a man said “Moishe
 7   Newman.” J. Newman Decl., ¶ 8. The man then showed Rabbi Newman some legal
 8   papers with his son’s name on them and Rabbi Newman explained that he was not
 9   Moishe Newman. J. Newman Decl., ¶ 8. The man then smugly replied “yes, you are.”
10   J. Newman Decl., ¶ 8. Rabbi Newman once again reiterated that he was not Moishe
11   Newman and would not take the documents from him. J. Newman Decl., ¶ 8. The man
12   then dropped the documents through the door and left. J. Newman Decl., ¶ 8.
13           Rabbi Newman never previously met the man who left the documents. J.
14   Newman Decl., ¶ 8. It did not appear that the man was relying upon a photograph to
15   identify defendant Newman. J. Newman Decl., ¶ 8. Significantly, the proof of service
16   contains no description of the person that was served. (Dkt. 14).
17           Rabbi Newman is 73 years old and has a big white beard in contrast to his son,
18   defendant Newman, who is 33 years old and has a smaller dark beard. J. Newman Decl.,
19   ¶ 11; M. Newman Decl., ¶ 14. They cannot be mistaken for each other. J. Newman
20   Decl., ¶ 11; M. Newman Decl., ¶ 14. Neither Rabbi Newman nor his wife (the
21   defendant’s mother) have consented to or are authorized to accept legal process on
22   behalf of defendant Newman. J. Newman Decl., ¶ 10; M. Newman Decl., ¶ 13.
23   III.    THE COURT HAS A MANDATORY DUTY TO SET ASIDE THE
24           SEPTEMBER 20, 2017 DEFAULT JUDGEMENT AS VOID UNDER RULE
25           60(B)(4) BECAUSE SERVICE WAS INVALID
26           A party may seek relief from a judgment when it is void. Fed. R. Civ. Proc.
27   60(b)(4), 55(c). Moreover, “[i]t is well-established that a judgment entered without
28   personal jurisdiction over the parties is void.” Thomas P. Gonzalez Corp. v. Consejo
                                               -4-
            DEFENDANT MOISHE NEWMAN’S MOTION TO SET ASIDE DEFAULT JUDGMENT AND DEFAULT
 Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 9 of 15 Page ID #:208




 1   Nacional De Produccion De Costa Rica, 614 F.2d 1247, 1255 (9th Cir. 1980). A
 2   defendant who has not been properly served has a constitutional right to have the default
 3   judgment set aside. See generally Peralta v. Heights Med. Ctr., Inc., 485 U.S. 80, 84
 4   (1988). “Failure to give notice violates ‘the most rudimentary demands of due process
 5   of law.’” Id. When service is improper, a default judgment is null and void See
 6   generally S.E.C. v. Internet Sols. for Bus. Inc., 509 F.3d 1161, 1163 (9th Cir. 2007);
 7   Mason v. Genisco Tech. Corp., 960 F.2d 849, 851 (9th Cir. 1992). This is true even
 8   when a party may have actual notice of the litigation. S.E.C. v. Internet Sols. for Bus.
 9   Inc., 509 F.3d at 1163.
10         Significantly, when a defendant seeks to set aside a judgment under Federal Rule
11   of Civil Procedure 60(b)(4), the court must limit its review to the validity of service.
12   None of the other Rule 60(b) factors that are typically examined, such as whether the
13   defendant has a meritorious defense, or whether there was mistake, inadvertence,
14   surprise, or excusable neglect, are relevant. See Peralta, 485 U.S. at 84 (defendant
15   entitled to have judgment set aside even without showing of a meritorious defense);
16   S.E.C. v. Internet Sols. for Bus. Inc., 509 F.3d at 1165 (“Because the only basis upon
17   which the district court could have properly granted the motion [to set aside the default
18   judgment] was that the judgment was void for lack of service of process, the district
19   court was without its normal discretion to grant or deny the motion and, therefore,
20   consideration of the merits of the defense, prejudice, or culpability was not proper.”);
21   Jackson v. FIE Corp., 302 F.3d 515, 524 (5th Cir. 2002) (district court’s use of eight
22   factor “balancing test” is “never appropriate” in context of 60(b)(4) motion);
23   Thomas P. Gonzalez Corp., 614 F.2d at 1256 (district court “did not need to and should
24   not have reached” the question of “mistake, inadvertence, surprise, or excusable neglect,
25   under Rule 60(b)(1)” where motion for relief from default judgment brought on grounds
26   that judgment void under Rule 60(b)(4)). Simply stated, if “the motion is based on a
27   void judgment under rule 60(b)(4), the district court has no discretion—the judgment is
28
                                             -5-
          DEFENDANT MOISHE NEWMAN’S MOTION TO SET ASIDE DEFAULT JUDGMENT AND DEFAULT
 Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 10 of 15 Page ID #:209




 1   either void or it is not.” Jackson v. FIE Corp., 302 F.3d at 522. It is “a per se abuse of
 2   discretion for a district court to deny a motion to vacate a void judgment.” Id. at 522.
 3         For the same reason, “[t]here is no time limit on a Rule 60(b)(4) motion to set
 4   aside a judgment as void.” Meadows v. Dominican Republic, 817 F.2d 517, 521 (9th
 5   Cir.), cert. denied, 484 U.S. 976 (1987). Absent “extraordinary circumstances,” the
 6   “mere passage of time cannot convert an absolutely void judgment into a valid one,”
 7   giving rise to the rule “that there is no time limit on Rule 60(b)(4) motions, and that the
 8   doctrine of laches has no effect.” Jackson v. FIE Corp., 302 F.3d at 523. “As a general
 9   rule, the fact that such a motion is made long after the entry of a default judgment should
10   not be an obstacle to the jurisdictional inquiry.” Id. at 518, 523-524 (reversing denial of
11   Rule 60(b)(4) motion attacking jurisdiction where defendant “knowingly suffers a
12   default judgment to be rendered against it.”)
13         The procedural advantages afforded to Mr. Newman by Rule 60(b)(4) do
14   admittedly impose one procedural burden on Mr. Newman. Where, as here, the Plaintiff
15   relies upon a signed proof of service in support of the entry of default and default
16   judgment, the proof of service “constitutes prima facie evidence of valid service ‘which
17   can be overcome only by strong and convincing evidence.’” S.E.C. v. Internet Sols. for
18   Bus. Inc., 509 F.3d at 1166.
19         Mr. Newman, as set forth in above statement of facts, has met his burden by
20   presenting “strong and convincing evidence” in the instant case. This evidence includes:
21             • Declaration testimony from defendant Newman and his wife establishing
22                that he was several thousand miles away in Australia when the personal
23                service purportedly took place at the Long Beach Address;
24             • Declaration testimony from defendant Newman and his father, Rabbi
25                Joseph Newman, establishing that he stopped residing at the Long Beach
26                Address in 2007 and that his last brief visit at the Long Beach Address was
27                in February 2020 and that he has not left Australia or been back in the
28                United States since that time;
                                             -6-
          DEFENDANT MOISHE NEWMAN’S MOTION TO SET ASIDE DEFAULT JUDGMENT AND DEFAULT
 Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 11 of 15 Page ID #:210




 1               • Declaration testimony from defendant Newman, with supporting
 2                  documentation, establishing that: (a) he has permanent resident status in
 3                  Australia; (b) he has been residing continuously at various apartments or
 4                  homes in the greater Melbourne area since 2011 with his wife and family;
 5                  (c) he currently resides in Caulfield, Australia, where is has resided since
 6                  November 2019;
 7               • Declaration from Rabbi Joseph Newman establishing that: (a) the service
 8                  address was his residence, not that of his son; (b) he informed the process
 9                  service repeatedly that he was not his son and would not accept the
10                  documents from him; (c) neither he nor his wife have consented to or are
11                  authorized to accept legal service of process on behalf of his son, Moishe
12                  Newman; (d) that his son was not in Long Beach at the time of service and
13                  had not resided at the Long Beach address since 2007.
14            Having met the “strong and convincing evidence” threshold, Mr. Newman is
15   entitled to have the default judgment entered against him on September 17, 2020 set
16   aside.
17   IV.      THE COURT HAS A MANDATORY DUTY TO SET ASIDE THE
18            AUGUST 7, 2020 DEFAULT UNDER RULE 55(c)
19            The principles discussed above with respect to the default judgment apply equally
20   with respect to setting aside the entry of default under Rule 55(c), which provides that
21   the entry of a default may be set aside upon a showing of “good cause.” Courts have
22   held that invalid service constitutes good cause and have treated the setting aside of a
23   default as a non-discretionary duty under such circumstance. See, e.g., Lazar v. Grant,
24   No. 217CV00309RGKPJW, 2017 WL 8288038, at *3 (C.D. Cal. Dec. 21, 2017) (“In a
25   situation where a party was not served with process, the party is entitled to have a
26   default or default judgment set aside on that basis alone, without regard to any other
27   factors.”). Chan Siu Tan John v. Guez, No. CV 09-01650 MMM (EX), 2009 WL
28   10673053, at *1 (C.D. Cal. Aug. 3, 2009) ( “[A]ny default entered following defective
                                              -7-
           DEFENDANT MOISHE NEWMAN’S MOTION TO SET ASIDE DEFAULT JUDGMENT AND DEFAULT
 Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 12 of 15 Page ID #:211




 1   service of process must be set aside.”); Salazar v. Hoefel, No. CV0410015FMCPJWX,
 2   2005 WL 8156295, at *2 (C.D. Cal. May 4, 2005) (default set aside because “when a
 3   defendant has not been properly served, he or she has a constitutional right to have the
 4   default set aside.”); Mineo Yoshida v. Daikokuya Co., No. CV071715RGKAJWX, 2008
 5   WL 11338257, at *2 (C.D. Cal. May 9, 2008) (“[T]he Court’s finding that Defendants
 6   were not properly served is sufficient grounds for the Court to set aside the previously
 7   entered default and default judgment.”)
 8         Because defendant Newman has not been properly served, he is entitled to have
 9   both the default judgment and default set aside.
10   V.    CONCLUSION
11         For the foregoing reasons, defendant Moishe Newman respectfully requests that
12   this Court set aside the default judgment entered against him on September 17, 2020 and
13   the default entered against him on August 7, 2020, and that the parties hold a Rule 26(f)
14   conference ab initio when the case is at-issue with all parties to participate in the
15   conference.
16
17   DATED: December 10, 2020            DAVID C. VOSS, JR.
                                        VOSS, SILVERMAN & BRAYBROOKE, LLP
18
19
                                        By: __________________________
20                                          David C. Voss, Jr.
21                                          Attorneys for Defendants MOISHE
                                            NEWMAN and AMN DISTRIBUTION,
22
                                            INC.
23
24
25
26
27
28
                                             -8-
          DEFENDANT MOISHE NEWMAN’S MOTION TO SET ASIDE DEFAULT JUDGMENT AND DEFAULT
Case 2:20-cv-05526-SVW-SHK Document 47 Filed 12/10/20 Page 13 of 15 Page ID #:212




                              EXHIBIT 1


                                   EXHIBIT 1                        PAGE 009
 Case
Case   2:20-cv-05526-SVW-SHKDocument
     2:20-cv-05526-SVW-SHK   Document4714Filed
                                           Filed 07/21/20Page
                                               12/10/20   Page141of
                                                                 of15
                                                                    2 Page
                                                                      PageID
                                                                           ID#:60
                                                                              #:213



   1   Marina Lang, Cal. Bar No. 251,087 mlang@socalip.com
       Michael D. Harris, No. 59,470 mharris@socalip.com
   2   Brian S. Tamsut, No. 322,780 btamsut@socalip.com
   3   SOCAL IP LAW GROUP LLP
       310 N. Westlake Blvd., Suite 120
   4   Westlake Village, CA 91362-3788
   5   Phone: (805) 230-1350 • Fax: (805) 230-1355
   6
       Attorneys for Plaintiff Athena Cosmetics, Inc.

   7

   8                                UNITED STATES DISTRICT COURT
   9                CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  10   Athena Cosmetics, Inc.,
  11
            Plaintiff,
                v.                         No. 2:20-cv-05526-SVW-SHK
  12
       AMN Distribution Inc., a Dela- Proof of Service of Complaint on Moishe New-
  13   ware Corporation, Moishe New- man
  14
       man, an individual d/b/a Brush
       Express, and DOES 1-10, Inclu-
                                      Demand for Jury Trial
  15   sive,
  16        Defendants.
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                        Athena Cosmetics, Inc v. AMN Dist. et al.
       Proof of Service Complaint              1             Case No.: 2:20-cv-5526-SVW-SHK
                                         EXHIBIT 1                            PAGE 010
 Case
Case   2:20-cv-05526-SVW-SHKDocument
     2:20-cv-05526-SVW-SHK   Document4714Filed
                                           Filed 07/21/20 Page
                                               12/10/20    Page152 of
                                                                   of 15
                                                                      2 Page
                                                                         PageID
                                                                              ID#:61
                                                                                 #:214




                       94.25




                                      EXHIBIT 1                          PAGE 011
